MACK, Circuit Judge.
The relators are'the wife and child of a resident of the United States who had declared his intention to become a citizen of the United States, and who, at the time of their arrival in this country, was the minister of a congregation at a salary of $2,000 per year. The sole ground of exclusion was that the quota allowed to their native land had been exceeded long prior to their arrival. The American consul had viséed their passports a few days after the Act of May 19, 1921, had been passed, and before it went into effect.
[1] 1. The -issuance of the passport and the granting of the visé gave to the relators no vested rights. Under the law their admissibility depended upon the situation at the time of the arrival in this country. The language of the law is dear; the power of Congress in this respect is not questioned.
*565[2] 2. Tbe Immigration Act of February 5, 1917 (Comp. St. 1918, Comp. St. Aim. Supp. 1919, §§ 959, 960, 4289*4» et seq.), is the controlling law. Section 4 of the Act of May 19, 1921, expressly provides that '‘the provisions of this act are in addition to and not in substitution for the provisions of the immigration laws.” Under section 3 of- the Act of February 5, 1917, neither ministers nor their legal wives or children under 16 who accompany them, or who subsequently apply for admission to the United States, are within the exclusion provisions. Under the Act of May 19, 1921, section 2(d), ministers of any religious denominations are excepted from the quota provisions.
The question before me is whether, fairly interpreted, tbe act of 1921 is to be construed so as to limit the exemption to ministers, or more broadly so as to include, as does the act of 1917, in express words, the legal wife or children, under 16 years of age, of a minister. In my judgment, the entire scope of the legislation prevents the narrow interpretation. The separation of a man from his family is concededly a great hardship and dangerous to the welfare of society. The reasoning of the Supreme Court in Holy Trinity Church v. U. S., 143 U. S. 457, 461, 12 Sup. Ct. 511, 36 L. Ed. 226, is applicable here. I believe that the act of 1921, interpreted in the light of the controlling Immigration Act of 1917, should be construed so as to include within the exceptions from the quota provisions the wife and children under 16 of a minister, as well as the minister himself. It is therefore unnecessary to pass upon the other contentions.
The relators will be discharged.